On August 6, 2014, this court entered an order directing
                various active attorneys to show cause why this court should not grant the
                Board's petition to change their status from active to CLE suspended and
                to condition their right to be reinstated upon full compliance with SCR
                213. That order also directed various inactive or suspended members of
                the State Bar to show cause why this court should not grant the Board's
                petition to condition their rights to be reinstated to active status upon full
                compliance with SCR 213, in addition to any condition of reinstatement
                already imposed or which may hereafter be imposed.
                             On August 8, 2014, August 14, 2014, August 22, 2014,
                September 3, 2014, September 5, 2014, September 8, 2014, September 9,
                2014, September 11, 2014, September 17, 2014, September 22, 2014,
                September 23, 2014, September 26, 2014, September 29, 2014, October 10,
                2014, October 16, 2014, October 29, 2014, November 6, 2014, November
                13, 2014, December 4, 2014, December 17, 2104, and December 23, 2104,
                the Board submitted documents entitled "Consent to Dismissal,"
                informing this court that the following attorneys have satisfied the
                requirements set forth in SCR 205 through 215 or should otherwise be
                dismissed:
                                         Liborius I. Agwara
                                         Kurt D. Anderson
                                         Aaron A. Aquino
                                         Naomi R. Arin
                                         Ellston B. Arntz
                                         Lynn Avants
                                         Nishat Baig
                                         Seth D. Ballstaedt
                                         Millie A. Barfield
                                         Lindsey W. Basher
                                         Corey B. Beck
                                         Dustin E. Birch
                                         Christopher L. Blakesley, II
SUPREME COURT
        OF
     NEVADA                                            2
(0) 1947A
Jerome R. Bowen
Brian M. Boyer
Jeffrey A. Briggs
Nanette S. Brown
Algimantas J. Bruzas
Martin H. Burns
Eric L. Burton
Keith D. Cable
Thomas F. Carlucci
Sigal Chattah
Donald J. Christie
Christopher T. Clark
Jared R. Clark
Russell D. Collings
Thomas C. Cook
Demetrios A. Dalacas
David A. Dixon
Matthew S. Dunkley
Brian T. Dunn
Keen L. Ellsworth
Andrew S. Flahive
Sean P. Flanagan
Yvette R. Freedman
Craig B. Friedberg
Barbara W. Gallagher
Jason A. Gordon
Karen T. Grant-Head
John W. Griffin
Matthew M. Griffin
Phillip L. Hack
Gregory K. Hafif
Shaun P. Haley
Michael H. Hamilton
Christopher S. Hammer
Daniel S. Harris
Kirk R. Harrison
Richard E. Haskin
Stephanie Cooper L. Herdman
Kelly K. Huang
 Geraldine Hughes
 Scott H. Husbands


           3
Terry L. Hutchinson
Joseph B. Iarussi
Daniel A. Ingrassia
Jared R. Johnson
Susan L. Johnson
Kenneth J. Jordan
Jake D. Kelsey
Fred W. Kennedy
Ryan M. Kerbow
Soomi Kim
John W. Kirk
Gregory D. Knapp
Jan P. Koch
Mark A. Kulla
Thomas A. Larmore
Michael M. Later
James J. Lee
Andrew A. List
Charles J. Lybarger
David L. Mann
David N. Masterson
Jennifer L. McBee
William W. McGaha
Gregory J. Morris
Boyd B. Moss
Ross H. Moynihan
Benjamin J. Nadig
Doris E. Nehme
Niko11 Nikci
John T. Oblad
Langu Oka11
Abraham N. Oler
Antonio R. Pacheco
A. S. Peck
Steven T. Polikalas
Mitchell L. Posin
Ryan J. Reeves
John O. Renken
David A. Riggi
Addie C. Rolnick
Evan D. Schwab


            4
                        Robert D. Simpson
                        Paul V. Smith
                        Jacob N. Sommer
                        Dusti L. Standridge
                        Timothy J. Toth
                        Philip J. Trenchak
                        Natricia C. Tricano
                        Viterbo L. Valera
                        Edward E. Vargas
                        Arnold Weinstock
                        Wesley S. White
                        Gregory L. Wilde
                        Brandon T. Willenberg
                        Helena Marie S. Wise
                        Charles B. Woodman
                        Christopher V. Yergensen
                        Paul G. Yohey

Accordingly, we conclude that the respondent attorneys listed above have
completed the continuing legal education requirements set forth in SCR
205 through 215, and are therefore not subject to suspension pursuant to
SCR 215(5). We therefore dismiss the Board's petition with prejudice as
to each of them.
      Additionally, the Board has informed this court that the following
attorneys were included in the July 15, 2014, petition due to a clerical
error: Michael R. Pontoni and Andrew Wasielewski. We therefore dismiss
the Board's petition with prejudice as to each of them.
      On September 4, 2014, active attorney Joseph S. Meloro filed a
response to our August 6, 2014, show cause order. He asserted his intent
to pay the requisite fees, and contended that despite a good faith attempt
he failed to complete the continuing legal education requirements due to
financial hardship. However, he did not provide proof of payment of the
requisite fees, nor did he demonstrate that he sought or was granted an
exemption by the Board pursuant to SCR 214(2). The Board did not


                                      5
                submit a "Consent to Dismissal" as to Mr. Meloro. Therefore, although we
                received a response to our show cause order, we nevertheless grant the
                Board's petition as to Joseph S. Melero, and his status shall be changed to
                CLE suspended pursuant to SCR 212(5). Further, Joseph S. Melero must
                comply with SCR 115' within the time limits set forth in that rule and his
                right of reinstatement shall be conditioned upon full compliance with SCR
                213.
                              The following active attorneys failed to respond to our show
                cause order entered August 6, 2014. Accordingly, we grant the Board's
                petition as to the following attorneys. Their status shall be changed to
                CLE suspended pursuant to SCR 212(5). Further, the following attorneys
                must comply with SCR 115 within the time limits set forth in that rule 2
                and their rights of reinstatement shall be conditioned upon full compliance
                with SCR 213:
                                          David E. Adkins
                                          Jocelyn M. Burton (Shelton)
                                          Scott E. Chapman
                                          Jack B. Coronel
                                          Jeffrey A. Dankworth
                                          Raymond J. Duensing, Jr.
                                          Brian C. Fitzgerald
                                          Timothy L. Gamber
                                          Nicole S. Henigan
                                          Ray P. Ivie
                                          Ryan E. Johnson
                                          Andrew J. Kessler
                                          Hina K. Khan
                                          Joel M. Korotkin
                                          Janelle C. LaVigne

                1-See   SCR 212(5).

                2 See   SCR 212(5).


SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                                         Elizabeth A. Lawrence
                                         Randal R. Leonard
                                         Shelley Lubritz
                                         Brett J. Marshall
                                         Daniel McCann
                                         Uyen N. Nguyen
                                         Peter J. Novak
                                         Thomas H. Peterson, III
                                         Brandon B. Smith
                                         Scott L. Smith
                                         Matthew W. Treu
                                         Michelle L. Valier
                                         Yi L. Zheng

                      The following attorneys failed to respond to our show cause order
                entered August 6, 2014. At the time the Board filed the petition, it
                identified them as active attorneys. However, our records indicate that
                their current status is not active because, subsequent to the filing of the
                petition, they were transferred to inactive status or suspended for dues,
                discipline, or non-compliance. Accordingly, we grant the Board's petition
                as to the following attorneys:
                                         Colin S. Bringhurst
                                         Randal A. DeShazer
                                         Sharon Y. Dockter
                                         John Paul Fortin
                                         Paul C. Giese
                                         Jennifer R. Hargis
                                         Craig H. Norville
                                         James L. Olmsted
                                         Charles M. Pollock
                                         Marta L. Presti
                                         Peter M. Rinato
                                         Kelly 0. Slade
                                         Nikki D. Wilson

                In addition to their current status as being inactive or suspended for dues,
                discipline, or non-compliance, their status shall also be that of CLE

SUPREME COURT
        OF
     NEVADA                                           7
(0) 1947A
                suspended pursuant to SCR 212(5). Their right to be reinstated to the
                active practice of law shall be conditioned upon full compliance with SCR
                212(5) and SCR 213, in addition to any conditions of reinstatement
                imposed as a result of their status as inactive or suspended for dues,
                discipline, or non-compliance.
                               Finally, the following suspended attorney has failed to
                respond to our show cause order entered August 6, 2014: Lynn R. Shoen.
                Accordingly, we grant the Board's petition as to Lynn R. Shoen. In
                addition to her existing disciplinary suspension, Lynn R. Shoen's status
                shall also be that of CLE suspended pursuant to SCR 212(5). Her right to
                be reinstated to the active practice of law shall be conditioned upon full
                compliance with SCR 212(5) and SCR 213, in addition to any conditions of
                reinstatement already imposed upon her.
                               It is so ORDERED.



                                                              , C.J.
                                         Hardesty



                Parraguirr e                              Douglas


                0124
                Che                                       Saitta



                  ibbons




SUPREME COURT
        OF
     NEVADA
                                                     8
(0) 1947A
                CC:   Laura Bogden, Executive Director, Board of Continuing Legal
                      Education
                      Jenny D. Hubach, Chair, Board of Continuing Legal Education
                      Kimberly K. Farmer, Executive Director State Bar of Nevada/Las
                      Vegas
                      David Clark, Bar Counsel, State Bar of Nevada/Las Vegas
                      Mary Jorgensen, Member Services Coordinator, State Bar of
                      Nevada/Las Vegas
                      All respondent attorneys




SUPREME COURT
        OF
     NEVADA                                       9
(0) 1947A